Citation Nr: 1300436	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral tinnitus; and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in April 2009, and timely perfected his appeal in June 2010.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his June 2010 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.


FINDINGS OF FACT

1.  An unappealed rating action dated in March 1996 denied entitlement to service connection for bilateral hearing loss and bilateral tinnitus.

2.  The additional evidence associated with the Veteran's VA claims file since the March 1996 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss that is the result of a disease or injury in active duty service.

4.  The preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral tinnitus that is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The March 1996 rating action, which denied entitlement to service connection for bilateral hearing loss and bilateral tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been presented sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.156 (2012).

3.  Bilateral hearing loss was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

4.  Bilateral tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).


When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the Veteran's claims, a letter dated in July 2008 fully satisfied the basic duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and complied with the holding in Kent, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as post-service VA and private treatment records are in the file.  He has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board has also reviewed the Veteran's electronic Virtual VA file.  No additional records were added to the file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in December 2008, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  The RO's March 1996 rating action denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  At the time of the March 1996 denial, the Veteran's service treatment records and a November 1995 VA audiological examination report, were of record.

Objective evidence has been added to the record since the March 1996 denial, including VA and private treatment records, and a VA audiological examination report.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claims since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus are reopened, and must be considered in light of all the evidence, both old and new.

III.  Service Connection

Reopening the claims does not end the inquiry; rather, consideration of the claims on the merits is now required.  Because the RO has already considered the issue of entitlement to service connection on a de novo basis in the January 2009 rating action and the May 2010 statement of the case, and because the Veteran has had ample opportunity to address the merits of these claims in written statements as well as being provided an opportunity to testify before VA, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran contends that he is entitled to service connection for bilateral hearing loss and bilateral tinnitus, due to his time in active duty service.  Specifically, the Veteran contends that his military occupational specialty (MOS) as a Boatswain's Mate exposed him to acoustic trauma that caused his current bilateral hearing loss and bilateral tinnitus.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

The Board also notes that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2012).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

In this case, it is undisputed that the Veteran currently suffers from bilateral hearing loss and bilateral tinnitus, as is evidenced by the December 2008 VA audiological examination report.  See VA Audiological Examination Report, December 5, 2008.  Shedden element (1), current disability, is therefore satisfied.  See Shedden, supra.

Concerning in-service injury, the Veteran contends that his bilateral hearing loss and bilateral tinnitus originated in service.  See Veteran's Claim, October 29, 2007.  The contemporaneous medical evidence reflects otherwise.  The Veteran's service entrance examination noted the following audiological findings in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
--
-5
LEFT
5
-5
-5
--
-5

The Veteran also specifically denied experiencing hearing loss or ear trouble.  See Standard Forms (SFs) 88 & 89, Service Entrance Examination Reports, September 20, 1967.  There were no complaints of either hearing loss or ear trouble during the remainder of the Veteran's naval service.  Upon separation from service, the Veteran's audiological findings in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
--
LEFT
25
25
15
30
--

See SF 88, Service Separation Examination Report, October 29, 1971.  The Board notes that the Veteran has reported that the duties he performed in service, in accordance with his MOS, included noise exposure due to being a fireman below deck, being a rescue team member on the flight deck, and being assigned to a three-inch gun.  Based on the Veteran's MOS responsibilities, the Board concedes that the Veteran was exposed to noise in service.  

However, while the Veteran may indeed have been exposed to noise in service, this does not automatically mean that there was injury (i.e., acoustic trauma) caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to noise, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.  There is no objective evidence that the Veteran sustained any ear damage or injury in the performance of his duties, and there is no evidence of ear or hearing complaints in service or for decades thereafter.

Moreover, there is no mention of hearing loss or tinnitus by the Veteran until 1995, more than 20 years after his discharge from service.  At that time, the Veteran participated in a VA audiological examination in association with his original claim for service connection.  Audiological findings at that time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
35
60
100
LEFT
20
30
35
50
55

Maryland CNC word testing was noted as 90 percent in the right ear and 98 percent in the left ear.  The Veteran also reported suffering from bilateral tinnitus.  See VA Audiological Examination Report, November 6, 1995.

In essence, the Veteran's claims rest on his own recent contentions that he sustained ear trauma in service.  However, his contentions are outweighed by the negative service medical records, as well as the lack of objective evidence of ear problems for two decades after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

In short, because the record as a whole clearly demonstrates that the Veteran never mentioned bilateral hearing loss or tinnitus in service or for years after until he brought up the subject in connection with his claim for VA benefits over 20 years after his separation from service, the Board finds his recent statements concerning such an injury to be lacking in credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

Finally, with respect to Shedden element (3), there is no competent evidence of record that establishes a causal relationship between the Veteran's bilateral hearing loss and tinnitus and military service.  Though the Veteran has submitted private treatment records from ENT A.O.J., dated in October 2008, these records merely diagnose the Veteran with hearing loss and note a history of noise exposure.  There is no indication that the reviewing audiologist determined that the Veteran's hearing loss or tinnitus was due to his military service.  See Private Treatment Records, ENT A.O.J., October 27, 2008.

The Board has determined that the Veteran is credible to report experiencing hearing loss and tinnitus; however, it is now well established that lay persons without medical training, are not competent to comment on medical matters such as date of onset or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, the statements of the Veteran and his representative offered in support of his claims are not competent medical evidence and do not serve to establish a medical nexus.  


Evidence against the Veteran's claims consists of VA examination reports dated in November 1995 and December 2008.  In November 1995, the Veteran reported a history of hearing loss bilaterally, worse for the right ear due to heavy gunfire aboard a naval ship during his military service.  He reported being on the fantail of the ship and the gunfire (three inch guns and rifles) were all to the right side of him.  The Veteran reported significant hearing loss that lasted for several weeks with constant tinnitus.  The Veteran also reported a history of occupational noise exposure, including working on an oil rig with no hearing protection and working in a machine/steel mill with the use of hearing protection.  See VA Audiological Examination Report, November 6, 1995.

In December 2008, the Veteran participated in a VA audiological examination in conjunction with the present claim.  At that time, the VA examiner noted the Veteran's in-service audiological findings.  With respect to the bilateral shift in hearing sensitivity noted on the Veteran's separation examination, the VA examiner determined that this finding was suspicious, since the results for 3000 Hertz were recorded, instead of the typical 4000 Hertz.  Further, there was no automatic audiogram or retest to verify the validity of the Veteran's exit audiogram.  See VA Audiological Examination Report, December 5, 2008.

Following his discharge from naval service, the Veteran reported occupational history as follows: glass factory worker from 1972 to 1975; carpenter roughing in houses from 1975 to 1978; oil rig worker from 1978 to 1979; machine shop worker from 1979 to 1989; aerial photographer with routine exposure to aircraft noise from 1989 to 2007; and landscaper mowing yards for three to four hours per day, two days per week from 2007 to 2008.  With respect to recreational noise exposure, the Veteran reported annual deer hunting and riding a motorcycle for 30 years.  Id.

The Veteran reported having bilateral hearing loss for years that had gotten worse in the past four to six years.  Specifically, the Veteran reported difficulty understanding words and the need to talk face-to-face with others.  With respect to tinnitus, the Veteran reported experiencing cricket-like chirping temporarily in military service, which recurred approximately twenty years ago.  Id.

Ultimately, the VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his military service.  The Veteran's service treatment records noted that he entered and separated from service with normal, bilateral hearing sensitivity according to his pure tone air conduction thresholds.  A comparison of these two audiograms revealed a threshold shift in both ears, however, the exit audiogram was considered to be suspect for poor reliability as results were shown for 3000 Hertz rather than 4000 Hertz.  It was noted that decreased thresholds at all frequencies suggested a temporary condition, such as earwax, excessive ambient noise in the test room, or ear infections.  Regardless, the Veteran's exit audiogram still showed clinically normal hearing sensitivity for his right ear and essentially normal hearing sensitivity for his left ear with the exception of a 30 decibel hearing loss threshold at 4000 Hertz in his left ear.  Id.

The VA examiner stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset, nor is it progressive or cumulative.  Accordingly, the VA examiner concluded that the Veteran's hearing test at the time of his military separation accurately represented the effects of any hazardous noise exposure the Veteran sustained during active military service.  There were no permanent effects of military noise exposure on the Veteran's bilateral hearing sensitivity.  Indeed, the Veteran reported having temporary bilateral hearing loss and tinnitus during military service.  His tinnitus did not return until 20 years ago, 17 years after his military separation.  According to The Noise Manual (Fifth Edition, edited by Berger et al., AIHA Press 2000, p. 125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Id.  

The Veteran's audiology findings showed profound sensorineural hearing loss in his right ear with no measurable hearing and mild to moderate sensorineural hearing loss in his left ear with high frequency noise-notch.  The VA examiner stated that the nature, degree, and audiometric configuration of the Veteran's hearing loss were consistent with a significant history of noise exposure.  According to The Noise Manual (supra) and the Occupational Safety and Health Administration guidelines, the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  The Veteran served two years in the military as a fireman below deck, rescue team member on the flight deck, and had a duty station at a three inch gun.  He also had a history of 36 years of occupational noise exposure in civilian life in various noisy work settings and a significant history of recreational noise exposure to motorcycles and home power tools.  His exposure to hazardous noise in civilian life was far greater than his exposure to hazardous noise in the military.  As such, the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  Id.

As noted by the Veteran's representative in the June 2011 Informal Hearing Presentation, the Board is certainly aware of the holding in Hensley, which noted that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  Here, the Veteran's case is distinguishable from Hensley in that there is no credible medical evidence to establish that the Veteran's current hearing loss and tinnitus were caused by his military service, in addition to the fact that the Veteran has indicated that he was exposed to significant loud noise after discharge from service.  The medical opinion provided in the December 2008 VA audiological examination clearly attributed the Veteran's current hearing loss and tinnitus to his post-service exposure, and thus, is considered the most probative evidence of record.  Accordingly, the Board finds that Shedden element (3) is not met.  See Shedden, supra.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  Shedden element (3) has not been met.  Therefore, contrary to the assertions of the Veteran's representative, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.

ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted and, to that extent only, the appeal is granted.

The application to reopen the claim of entitlement to service connection for bilateral tinnitus is granted and, to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


